

114 HR 5649 IH: Stop Abusing the Presidential Plane Act
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5649IN THE HOUSE OF REPRESENTATIVESJuly 6, 2016Mr. Austin Scott of Georgia (for himself and Mr. Jody B. Hice of Georgia) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to prohibit any military aircraft provided for the use of
			 the President from being used to transport a candidate for election for
			 Federal office to a campaign event.
	
 1.Short titleThis Act may be cited as the Stop Abusing the Presidential Plane Act. 2.Prohibiting military aircraft provided for President from being used to transport candidates to campaign events (a)ProhibitionSubchapter I of chapter 134 of title 10, United States Code, is amended by inserting after section 2245a the following new section:
				
					2246.Prohibiting use of certain aircraft to transport candidates to campaign events
 (a)An aircraft under the jurisdiction of a military department which is made available for the use of the President may not be used to transport a candidate for election for Federal office to an event promoting the candidate’s campaign for the election.
 (b)Subsection (a) does not apply to the use of an aircraft to transport the President or Vice President to an event promoting the President’s or Vice President’s campaign for re-election to the office of President or Vice President.
 (c)In this section, the terms candidate, election, and Federal office each have the meaning given such term in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101)..
 (b)Clerical amendmentThe table of sections of subchapter I of chapter 134 of such title is amended by inserting after the item relating to section 2245a the following new item:
				
					
						2246. Prohibiting use of certain aircraft to transport candidates to campaign events..
			